      Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         MCALLEN DIVISION


ALDO BECERRA                          §
    Plaintiff                         §
                                      §
                                      §
VS.                                   §     CIVIL ACTION NO. 7:19-cv-00236
                                      §
OFFICER RAUL TOVAR,                   §
OFFICER ANDREW GARZA,                 §
OFFICER JOHN DOE,                     §
MCALLEN POLICE CHIEF                  §
VICTOR RODRIGUEZ, AND                 §
THE CITY OF MCALLEN                   §
    Defendants                        §



 DEFENDANTS OFFICER RAUL TOVAR, OFFICER ANDREW GARZA,
 MCALLEN POLICE CHIEF VICTOR RODRIGUEZ AND THE CITY OF
 MCALLEN’S FIRST AMENDED MOTION TO DISMISS PURSUANT TO
                      RULE 12(b)(6)


TO THE HONORABLE JUDGE HINOJOSA,
UNITED STATES DISTRICT COURT:

       Comes Now Defendants Officer Raul Tovar, Officer Andrew Garza, McAllen

Police Chief Victor Rodriguez and the City of McAllen (the “Defendants”) and

pursuant to Federal Rule of Civil Procedure 12(b)(6) file this First Amended Motion

to Dismiss Plaintiff’s claims contained in Plaintiff’s First Amended Original




                                                                                  1
      Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 2 of 20




Complaint.1         This motion seeks the dismissal of Plaintiff’s Section 1983 claims

against the Defendants, and Plaintiff’s exemplary/punitive damages claim against

the Defendants. In support thereof, the Defendants respectfully show the Court as

follows:

                                                I. Summary

1.01 Plaintiff’s §1983 claims against the Defendants should be dismissed because

Plaintiff has failed to state a claim upon which relief can be granted. Specifically,

Plaintiff has failed to allege that a policy, custom or practice of the City of McAllen

caused Plaintiff to suffer a constitutional deprivation. The Fourteenth Amendment

due process clause cannot be invoked to complain of actions taken during an arrest.

That claim may only be pursued through the Fourth Amendment. Although the

Fourth Amendment may be invoked to complain of an excessive use of force in

making an arrest, the individual Defendants are entitled to qualified immunity on

this and all other claims because Plaintiffs have not identified facts to establish any


1
  Pursuant to Federal Rule of Civil Procedure 12(a)(4), Defendant is not required to file an answer until fourteen
(14) days after the Court rules on a motion filed pursuant to Rule 12. This extension applies whether or not the
motion relates to some or all of the claims alleged in Plaintiffs’ complaint. See Charles Alan Wright & Arthur R.
Miller, 5B Fed. Prac. & Proc. Civ. 3d § 1346 (West 2006); See also Morgan v. Gandalf, Ltd., 165 Fed. Appx. 425,
428 (6th Cir. 2006); Bertaut v. Parish of Jefferson, 2002 U.S. Dist. LEXIS 21984 (E.D. La. 2002); Torres v.
Goddard, 2007 U.S. Dist. LEXIS 2341, at *3-4 (D. Ariz. 2007); Lefebvre v. Barnhart, 2006 U.S. Dist. LEXIS 40582
(D. Vt. 2006); Ideal Instruments, Inc. v. Rivard Instruments, Inc., 434 F. Supp. 2d 598, 638-639 (N.D. Iowa 2006);
Godlewski v. Affiliated Computer Servs., Inc., 210 F.R.D. 571, 572 (E.D. Va. 2002); Tingley Sys., Inc. v. CSC
Consulting, Inc., 152 F. Supp. 2d 95, 122 (D. Mass. 2001); Finnegan v. University of Rochester Med. Ctr., 180
F.R.D. 247, 249-250 (W.D.N.Y. 1998); Oil Express Nat’l, Inc. v. D’Alessandro, 173 F.R.D. 219, 220 (N.D. Ill.
1997); Alex. Brown & Sons Inc. v. Marine Midland Banks, Inc., 1997 U.S. Dist. LEXIS 2342; 1997 WL 97837, at
*7 (S.D.N.Y. 1997); Circuit City Stores, Inc. v. Citgo Petroleum Corp., 1994 U.S. Dist. LEXIS 12634, 1994 WL
483463, *4 (E.D. Pa. 1994); Brocksopp Engineering, Inc. v. Bach-Simpson Ltd., 136 F.R.D. 485, 486-87 (E.D. Wis.
1991); Ricciuti v. New York City Transit Auth., 1991 U.S. Dist. LEXIS 13981; 1991 WL 221110, at *2 (S.D.N.Y.
1991); Business Incentives Co. v. Sony Corp. of America, 397 F. Supp. 63, 64-65 (S.D.N.Y. 1975).

                                                                                                                2
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 3 of 20




Defendant violated a clearly established constitutional right or that any Defendant’s

actions were not objectively reasonable. Plaintiff’s claim for exemplary/punitive

damages should be dismissed because punitive damages are not recoverable against

a governmental entity under the actions pled.

                      II. Standard of Review under Rule 12(b)(6)

2.01 To survive a motion to dismiss, a plaintiff must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant[s]

[are] liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Factual allegations must be enough to raise a right to relief above the speculative

level. Twombly, 550 U.S. at 555. The Court should “not accept as true conclusory

allegations, unwarranted factual inferences, or legal conclusions.” Gentilello v.

Rege, 627 F.3d 540, 544 (5th Cir. 2010) (citing Plotkin v. IP Axess Inc., 407 F.3d

690, 696 (5th Cir. 2005)).

2.02 Although “the pleading standard Rule 8 announces does not require ‘detailed

factual allegations,’” it demands more than “’labels and conclusions’” and “’a

formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S at 555). Rule 8 demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusations and does not unlock


                                                                                    3
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 4 of 20




the doors of discovery for a plaintiff armed with nothing more than conclusions. Id.;

Twomby, 550 U.S. at 555; Shandong Yinguang Chem. Indus. Joint Stock Co. v.

Potter, 607 F.3d 1029, 1034 (5th Cir. 2010).

2.03 “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 555. “When a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

2.04 The pleadings must contain something more than a statement of facts that

merely creates a suspicion of a legally cognizable right of action on the assumption

that all the allegations in the complaint are true (even if doubtful in fact). Twombly,

550 U.S. at 570; see also Vanderbrook v. Unitrin Preferred Ins. Co. (In re Katrina

Canal Breaches Litig.), 495 F.3d 191, 205 (5th Cir. 2007).

III. Plaintiff’s §1983 claims against the City should be dismissed for failure to
                             state a claim for relief.

3.01 Plaintiff seeks to impose liability on the City for the alleged constitutional

violations of its employees, but municipal liability under §1983 cannot be predicated

on the doctrine of respondeat superior. Monell v. New York Department of Social

Services, 436 U.S. 658, 690-94, 98 S.Ct. 2018 (1978). Municipalities are not liable

for the constitutional torts of their employees unless those employees act pursuant

to official policy or custom. See Piotrowski v. City of Houston, 237 F.3d 567, 579
                                                                                        4
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 5 of 20




(5th Cir. 2001). Municipal liability requires proof of three elements: "(1) an official

policy (or custom), of which (2) a policymaker can be charged with actual or

constructive knowledge, and (3) a constitutional violation whose 'moving force' is

that policy or custom." Valle v. City of Houston, 613 F.3d 536, 541-42 (5th Cir.

2010) (quoting Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002)) (some

internal quotation marks omitted).

3.02 The first element requires that plaintiffs adequately plead an official policy or

custom. "[A] policy can be shown through evidence of an actual policy, regulation,

or decision that is officially adopted and promulgated by lawmakers or others with

policymaking authority." Id. at 542 (citing Burge v. St. Tammany Parish, 336 F.3d

363, 369 (5th Cir. 2003)). Although a "single decision by a policy maker may, under

certain circumstances, constitute a policy for which a municipality may be liable[,]

. . . this 'single incident exception' is extremely narrow and gives rise to municipal

liability only if the municipal actor is a final policymaker." Id. (citations, brackets,

and some internal quotation marks omitted). A custom is "a persistent, widespread

practice of City officials or employees, which, although not authorized by officially

adopted and promulgated policy, is so common and well-settled as to constitute a

custom that fairly represents municipal policy." Piotrowski, 237 F.3d at 579 (quoting

Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc) (per

curiam)).


                                                                                      5
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 6 of 20




3.03 To satisfy the second element, the plaintiff must adequately plead that "actual

or constructive knowledge of a custom [is] attributable to the governing body of the

municipality or to an official to whom that body has delegated policy-making

authority." Valle, 613 F.3d at 542 (brackets omitted) (quoting Webster, 735 F.2d at

842); Piotrowski, 237 F.3d at 579. Liability attaches only when a final policymaker

(as distinguished from a final decisionmaker), who has "the responsibility for

making law or setting policy in any given area of a local government's business,"

establishes the municipal policy with respect to the action ordered. See City of St.

Louis v. Praprotnik, 485 U.S. 112, 125 (1988); see also Jett v. Dall. Indep. Sch.

Dist., 7 F.3d 1241, 1247 (5th Cir. 1993) (explaining distinction between final

policymaking authority and mere decisionmaking); Bolton v. City of Dallas, Tex.,

541 F.3d 545, 548-49 (5th Cir. 2008) (per curiam) ("Our analysis must also take into

account the difference between final decisionmaking authority and final

policymaking authority, a distinction that this circuit recognized as fundamental. . .

. [D]iscretion to exercise a particular function does not necessarily entail final

policymaking authority over that function." (citations omitted)).

3.04 The third element requires that the plaintiff adequately plead that the

municipal policy or custom was the "moving force" of the constitutional deprivation,

which requires a "high threshold of proof." Piotrowski, 237 F.3d at 580 (citing

Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978)). The "plaintiff must


                                                                                    6
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 7 of 20




show that the municipal action was taken with the requisite degree of culpability and

must demonstrate a direct causal link between the municipal action and the

deprivation of federal rights." Valle, 613 F.3d at 542 (quoting Bd. of Cnty. Comm'rs

v. Brown, 520 U.S. 397, 404 (1997)) (internal quotation marks omitted). The plaintiff

therefore "must demonstrate that a municipal decision reflects deliberate

indifference to the risk that a violation of a particular constitutional or statutory right

will follow the decision." Id. (quoting Bd. of Cnty. Comm'rs, 520 U.S. at 411)

(internal quotation marks omitted)

3.05 Plaintiff has the burden to plead specific facts, rather than conclusory

allegations, which would establish more than a mere possibility that the alleged

deprivations of Plaintiff’s legal rights were due to a policy, practice or custom of the

City. In support of his §1983 claims against the City, Plaintiff alleges the following:

           • “The training policies of Defendant City of McAllen were not

              adequate to train its officers to handle the usual and recurring situations

              with which they must deal.”          Plaintiff’s First Amended Original

              Complaint at ¶ 23.

           • “Defendant City of McAllen was deliberately indifferent to the

              obvious consequences of its failure to train its officers adequately

              when hiring police Chief Victor Rodriguez. Chief Rodriguez did not

              provide and/or implement policies to remove an officer from active

                                                                                         7
Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 8 of 20




        duty when an officer has experienced a dangerous, potentially

        traumatic, event.” Plaintiff’s First Amended Original Complaint at ¶

        24.

     • “Defendant officers acted pursuant to an expressly adopted official

        policy or a longstanding practice or custom of Defendant City of

        McAllen. On information and belief, Defendant Officers ere not

        disciplined, reprimanded, retrained, suspended, placed on leave, or

        otherwise penalized in connection with Plaintiff’s injuries.” Plaintiff’s

        First Amended Original Complaint at ¶ 26.

     • “Defendant City of McAllen, as policy makers and supervisors,

        maintained, [sic] the following unconstitutional customs, practices and

        polies [sic]:

              (a) Using excessive force;

              (b) Providing inadequate training regarding the use of force;

              (c) Employing and retaining as police officers such as Defendant

                 Officers, who Defendant City of McAllen at all times material

                 herein knew or reasonable [sic] should have know [sic] had

                 dangerous propensities for abusing their authority and for

                 using excessive force.”

         Plaintiff’s First Amended Original Complaint at ¶ 27.

                                                                               8
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 9 of 20




3.06 Even after amending his complaint, Plaintiff relies solely on self-serving,

conclusory allegations. Plaintiff has not sufficiently pleaded the elements of his

§1983 claim because, once the conclusory allegations are removed, Plaintiff’s

Complaint is devoid of any material facts regarding the City’s policies, customs, or

practices. Plaintiff has failed to plead any facts to identify the final policymaker or

any alleged knowledge of the unnamed final policymaker relating to any custom,

policy, or practice of the City. The culpable involvement by the City's final

policymaker is an essential element of a §1983 claim against a municipality. Here,

Plaintiff pleads no facts, conclusory or otherwise, which would establish or support

an inference of such culpable knowledge or deliberate indifference by any policy

making official for the City. Thus, Plaintiff has not plausibly alleged, under the

standard articulated in Iqbal, 556 U.S. at 678-79 and Twombly, 550 U.S. at 555, an

official policy or custom, of which a policymaker can be charged with actual or

constructive knowledge.

3.07 Plaintiff has failed to plead any facts that any of the individual Defendants

had prior complaints against them for using excessive force and the City’s failure

to discipline them and/or institute corrective measures resulted in the individual

Defendants using excessive force against the Plaintiff.




                                                                                     9
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 10 of 20




3.08 Plaintiff has failed to plead with specificity how the hiring/screening was

defective or identify the specific hiring/screening practice which encouraged the

individual Defendants to use excessive force. Plaintiff has failed to plead with

specificity how the training was defective or identify the specific training which

encouraged the individual Defendants to use excessive force. Plaintiff has failed to

identify the City policymaker involved in the training and plead the City’s

policymaker was deliberately indifferent in adopting the training policy. Plaintiff has

failed to plead with specificity how the investigative policies were defective or

identify the specific investigative policy which encouraged the individual

Defendants to use excessive force.

3.09 The City is entitled to dismissal of Plaintiff’s §1983 claims because Plaintiff

has failed to plausibly allege a constitutional violation whose “moving force” is an

official policy or custom of which a policymaker had knowledge.

         A. Plaintiffs have not identified any facts to support a claim against
                         Police Chief Victor Rodriguez

3.10 Although Plaintiffs allege Defendant police officers took various actions, they

do not identify any specific action taken by Defendant Police Chief Victor

Rodriguez. Any federal claims against Defendant Police Chief Victor Rodriguez

should therefore be dismissed. Specifically, Plaintiff provides that Defendant Police

Chief Victor Rodriguez, “did not overtly personally participate in the



                                                                                    10
   Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 11 of 20




aforementioned offensive acts…”.        See Plaintiff’s First Amended Original

Complaint at ¶ 31.

       B. Plaintiffs have identified no facts to support a claim against Officer
                                 Andrew Garza

3.11 Although Plaintiffs allege Defendant police officers took various actions, they

do not identify any specific action taken by Defendant Officer Andrew Garza. Any

federal claims against Defendant Police Officer Andrew Garza should therefore be

dismissed. Specifically, Plaintiff merely offers conjecture to support his claim that

Defendant Police Officer Andrew Garza, “…has a reasonable belief that officer

Andrew Garza may be the Officer that perpetrated the above-reference actions.” See

Plaintiff’s First Amended Original Complaint at ¶ 18.

      C. Plaintiffs have not identified a Fourteenth Amendment claim

3.12 As discussed above, it is the Fourth Amendment that provides the standard for

evaluation of any wrongful seizure or use of force claim, not the Fourteenth. Baker

v. McCollan, 443 U.S. 137, 144, 99 S. Ct. 2689, 2694, 61 L. Ed. 2d 433 (1979).

Plaintiffs cannot repackage a Fourth Amendment claim to establish a Fourteenth

Amendment due process violation. Albright v. Oliver, 510 U.S.266, 273, 114 S. Ct

807, 127 L.Ed. 2d 1141 (1994), quoting Graham v. Connor, 490 U.S. 386, 395, 109

S. Ct. 1865, 1870, 104 L.Ed.2d 433 (1989). See also, County of Sacramento v. Lewis,

523 U.S. 833, 842-43, 118 S. Ct. 1708, 1714-16, 140 L. Ed. 2d 1043 (1998).



                                                                                  11
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 12 of 20




3.13 If Plaintiff intended to establish an independent Fourteenth Amendment due

process claim, he must identify a property interest of which he was deprived, how

that interest was constitutionally protected, or how any process used by Defendant

Officers lacked fundamental fairness. See Blackburn v. City of Marshall, 42 F.3d

925, 936-37 (5th Cir. 1995); Thompson v. Bass, 616 F.2d 1259, 1265 (5th Cir.), cert.

denied, 449 U.S. 983 (1980); Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

Plaintiff has made no such allegations, however. Plaintiff’s Fourteenth Amendment

due process claim should therefore be dismissed.

                   IV. Defendants are Entitled to Qualified Immunity

4.01 “Qualified immunity is an immunity from suit rather than a mere defense to

liability.” Pearson v. Callahan, 555 U.S. 223, 237, 129 S. Ct. 808, 818, 172 L. Ed.

2d 565 (2009). Qualified immunity is an affirmative defense that the defendant

official has the initial burden of pleading. Gomez v. Toledo, 446 U.S. 635, 640, 100

S. Ct. 1920, 1924, 64 L. Ed. 572 (1980). Once that defense is raised, the burden

shifts to the plaintiff to prove that the government official is not entitled to qualified

immunity. Wyatt v. Fletcher, 718 F.3d 496, 510 (5th Cir. 2013). “When a defendant

invokes qualified immunity, the burden is on the plaintiff to demonstrate the

inapplicability of the defense.” Crostley v. Lamar County, 717 F.3d 410, 422 (5th

Cir. 2013). A public official may assert qualified immunity at the initial pleading

stage, as well as in a later motion for summary judgment. Behrens v. Pelletier, 516


                                                                                       12
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 13 of 20




U.S. 299, 307, 116 S. Ct. 834, 839, 133 L. Ed. 2d 773 (1996); Pearson, v. Callahan,

555 U.S. at 232, 129 S. Ct. at 815.

4.02 There is a presumption that an individual defendant is entitled to federal

qualified immunity. Foster v. City of Lake Jackson, 28 F.3d 425, 428 (5th Cir. 1994).

“Government officials who perform discretionary functions are entitled to the

defense of qualified immunity, which shields them from suit as well as liability for

civil damages, if their conduct does not violate ‘clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Thomas v.

Murray, 107 F.Supp. 2d 748, 755 (N.D. Tex. 2000), quoting Harlow v. Fitzgerald,

457 U.S. 800, 818, 102 S. Ct. 2727, 73 L.Ed.2d 396 (1982). “Qualified immunity is

‘an entitlement not to stand trial or face the other burdens of litigation.’” Saucier v.

Katz, 533 U.S. 194, 200, 121 S. Ct. 2151, 2156 (2001), quoting Mitchell v. Forsyth,

472 U.S. 511, 526, 105 S. Ct. 2806 (1985).

4.03 To establish Defendants Police Chief Victor Rodriguez and Officers Raul

Tovar and Andrew Garza are not entitled to qualified immunity, Plaintiff must

satisfy a three pronged test: (1) he must allege facts that assert a violation of a

constitutional right; (2) he must show how that this right was clearly established at

the time of each defendant’s actions, and (3) he must show that the defendant’s

actions were objectively unreasonable. Eugene v. Alief Independent School Dist., 65

F.3d 1299, 1305 (5th Cir. 1995), citing Harlow, 457 U.S. at 815-19, 102 S. Ct. at


                                                                                     13
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 14 of 20




2736-38; Sorenson v. Ferrie, 134 F.2d 325, 327 (5th Cir. 1998). Even if a defendant’s

conduct infringes upon a constitutional right, qualified immunity shields

government officials from liability unless the official violated a statutory or

constitutional right that was clearly established at the time of the challenged conduct

and of which a reasonable person would have known. Taylor v. Barkes, 135 S. Ct.

2042, 2044, 192 L. Ed. 2d 78 (2015); Reichle v. Howards, 132 S. Ct. 2088, 2093,

192 L. Ed. 2d 78 (2012). To be “clearly established” a right must be sufficiently

clear that every reasonable official would have understood that what he is doing

violates that right. Ashcroft v. al-Kidd, 563 U.S. 731, 732, 131 S. Ct. 2074, 2078

(2011); Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct. 3034, 3039, 97 L. Ed.

2d 523 (1987).

4.04 A Defendant is therefore entitled to qualified immunity if his conduct was

objectively reasonable. Hayter v. City of Mt. Vernon, 154 F.3d 269, 274 (5th Cir.

1998). His subjective intent is irrelevant and his knowledge of the law need not rise

to the level of a “constitutional scholar.” Sanchez v. Swyden, 139 F.3d 464, 467 (5th

Cir. 1998), quoting Harlow, 457 U.S. at 815-17, 102 S. Ct. at 2736-38. When

properly applied, qualified immunity protects “all but the plainly incompetent or

those who knowingly violate the law.” al-Kidd, 563 U.S. at 743, 131 S. Ct. at 2085.

4.05 In Anderson, “the Supreme Court refined the qualified immunity standard and

held that the relevant question is whether a reasonable officer or public official could


                                                                                     14
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 15 of 20




have believed that his conduct was lawful in light of clearly established law and

information possessed by him.” Thomas v. Murray, 107 F. Supp. 2d at 756 (emphasis

in original), citing Anderson, 483 U.S. at 641. “If public officials … of ‘reasonable

competence could disagree [on whether an action is legal], immunity should be

recognized.’” Id., quoting Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 89

L.Ed.2d 271 (1986). In order to establish that the individual Defendants are not

entitled to qualified immunity, Plaintiff is required to identify facts to establish that

no reasonable person could have believed their alleged actions were reasonable in

light of the clearly established law and information held by them at the time. Without

any such evidence, the claims against the individual Defendants must be dismissed.

4.06 In order to survive a motion to dismiss based on a claim of qualified immunity,

the actions of the individual Defendants “must be pleaded with ‘factual detail and

particularity,’ not mere conclusionary allegations.” Jackson v. Widnall, 99 F.3d 710,

715- 16 (5th Cir. 1996), quoting Schultea v. Wood, 47 F.3d at 1430. The “heightened

pleading” requirement for claims asserted against officials in their individual

capacities was first enunciated in Elliott v. Perez, which required that once a claim

of qualified immunity was raised, “the district court should on its own require of the

plaintiff a detailed complaint alleging with particularity all material facts on which

he contends he will establish his right to recovery, which will include detailed facts




                                                                                      15
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 16 of 20




supporting the contention that the plea of immunity cannot be sustained.” 751 F.2d

1472, 1482 (5th Cir. 1985).

4.07 Although Supreme Court “caselaw does not require a case directly on point

for a right to be clearly established, existing precedent must have placed the statutory

or constitutional question beyond debate.” Kisela v. Hughes, – U.S. – , 138 S. Ct.

1148, 1152, 200 L. Ed. 2d 449, (2018) (2018), quoting White v. Pauly, – U.S. –, 137

S. Ct. 548, 196 L. Ed. 2d 463 (2017). “[I]n the light of pre-existing law the

unlawfulness must be apparent,” Anderson v. Creighton, 483 U.S. at 640, 107 S. Ct.

3034, 97 L. Ed. 2d 523. “[A] defendant cannot be said to have violated a clearly

established right unless the right’s contours were sufficiently definite that any

reasonable official in the defendant’s shoes would have understood that he was

violating it.” Plumhoff v. Rickard, 572 U. S. – , 134 S. Ct. 2012, 2023, 188 L. Ed. 2d

1056 (2014).

4.08 “Thus, a plaintiff seeking to overcome qualified immunity must plead specific

facts that both allow the court to draw the reasonable inference that the defendant is

liable for the harm he has alleged and that defeat a qualified immunity defense with

equal specificity.” Backe v. Leblanc, 691 F.3d 645, 648 (5th Cir. 2012).

          When a public official pleads the affirmative defense of

          qualified immunity in his answer, the district court may, on

          the official's motion or on its own, require the plaintiff to


                                                                                     16
    Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 17 of 20




          reply to that defense in detail. By definition, the reply must

          be tailored to the assertion of qualified immunity and fairly

          engage its allegations.

Schultea v. Wood, 47 F.3d at 1433. “[V]indicating the immunity doctrine will

ordinarily require such a reply, and a district court’s discretion not to do so is narrow

indeed when greater detail might assist” Schultea v. Wood, 47 F.3d at 1434.

4.09 Plaintiffs alleged only that after seeing that Plaintiff had not followed the

officers’ commands to leave the scene and return to his residence, Officer Tovar

grabbed Plaintiff by the wrist and flipped him onto the ground. Plaintiff’s First

Amended Original Complaint at ¶ 12. He does not allege Officer Tovar took any

action prior to Plaintiff failing to follow an officer’s reasonable command.

4.10 Plaintiff is required to identify facts to establish that the conduct of the

individual Defendants was objectively unreasonable. Thomas v. Murray, 107 F.

Supp. 2d at 755, citing Evans v. Ball, 168 F.3d 856, 860 (5th Cir. 1999). Because

they identified no action taken by the individual Defendants in violation of the

Fourth, or Fourteenth Amendments, they have not identified a violation of a clearly

established right, and the individual Defendants are entitled to qualified immunity

and dismissal of all claims against them.




                                                                                      17
   Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 18 of 20




                          V. A Stay of Discovery is Required

5.01 While a defendant’s assertion of immunity is pending, courts should not

allow any discovery to take place. Iqbal, 129 S. Ct. at 1953-54.

         VI. The City is entitled to dismissal of Plaintiff’s claim for punitive
                                    damages.

6.01 The City is entitled to dismissal of Plaintiff’s request for exemplary/punitive

damages. Plaintiff is seeking to recover punitive damages against the City under

Section 1983. This statute does not allow the recovery of punitive damages from a

governmental entity. See 42 U.S.C. §1981a(b)(1). Municipalities are absolutely

immune from liability under §1983 for punitive damage awards. City of Newport v.

Fact Concerts, Inc., 453 U.S. 247, 271 (1981). The recovery of punitive damages is

not available from a governmental entity. United States ex rel. Garibaldi v. Orleans

Parish Sch. Bd., 244 F.3d 486, 491 (5th Cir. 2001) (discussing “the well-settled

presumption that governments, including local governments, are not subject to

punitive damages.”); Jefferson County v. Bernard, 148 S.W.3d 698 (Tex. App. –

Beaumont 2004, no pet.) (“No Texas statute expressly permits suit against the State

for exemplary damages.”). Plaintiff is not entitled to recover punitive damages

against the City and thus, Plaintiff’s claim for punitive damages should be dismissed

by the Court.




                                                                                   18
   Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 19 of 20




                                     VII. Relief

7.01 Based on the foregoing grounds, Defendants Officer Raul Tovar, Officer

Andrew Garza, McAllen Police Chief Victor Rodriguez and the City of McAllen

pray that the Court dismiss all of Plaintiff’s claims with prejudice and grant any

further relief to which they show themselves justly entitled.

                                        Respectfully submitted,

                                        Kevin D Pagan
                                        City Attorney of McAllen, Texas

                                        /s/ Isaac J Tawil
                                        Isaac Tawil
                                        State Bar No. 24013605
                                        Federal ID No. 29804
                                        Attorney-in-Charge
                                        Assistant City Attorney
                                        1300 Houston Avenue
                                        McAllen, Texas 78501
                                        Telephone: (956) 681-1090
                                        Facsimile: (956) 681-1099
                                        Email: itawil@mcallen.net

                                        Austin Stevenson
                                        State Bar No. 24085961
                                        Federal ID No. 3157070
                                        Assistant City Attorney
                                        Email: astevenson@mcallen.net

                                       ATTORNEYS FOR DEFENDANT
                                       THE CITY OF McALLEN




                                                                                19
   Case 7:19-cv-00236 Document 12 Filed on 12/03/19 in TXSD Page 20 of 20




                        CERTIFICATE OF SERVICE

      I certify that on December 3, 2019 a true and correct copy of the foregoing

document was filed with the Clerk of the Court using the CM/ECF system and was

served on all counsel of record via the CM/ECF system and via email.

                                           /s/ Isaac J Tawil
                                           Isaac Tawil




                                                                               20
